 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   UNITED STATES OF AMERICA,                               Case No. 2:19-cr-00217-APG-EJY
 5                 Plaintiff,
                                                                          ORDER
 6          v.
 7   COMET TRAYE RUSSELL,
 8                 Defendant.
 9

10          Before the Court is Defendant’s Motion to Withdraw the Waiver of Temporary Right to
11   Custody under the Interstate Agreement on Detainers Act. ECF No. 21.
12          On August 21, 2019, Defendant was indicted by a federal grand jury empaneled in the U.S.
13   District Court for the District of Nevada. ECF No. 3. Defendant represents that “[he] was in state
14   custody finishing out a state parole violation at the time of the indictment.” ECF No. 21 at 2:4–5.
15   On September 17, 2019, the Court granted the Government’s request for a Writ of Habeas Corpus
16   ad Prosequendum. ECF Nos. 7, 8, 9. On Oct. 1, 2019, Defendant made his initial appearance before
17   Magistrate Judge Weksler on the pending indictment, and filed a waiver of his right to be placed in
18   federal custody. ECF Nos. 14, 17. As such, Defendant is currently being held at High Desert State
19   Prison. ECF No. 21 at 2:9–10. Defendant now asks to withdraw his waiver, and that he be taken
20   back into federal custody at the Nevada Southern Detention Center pursuant to 18 U.S.C. App. 2,
21   Art. IV. Id. at 2:12–14. The Government filed a Non-Opposition to the instant Motion stating that
22   “[i]f this Court approves Defendant’s request, he should be held in federal custody during the
23   pendency of this matter as ordered by the Magistrate.” ECF No. 22 at 20–22.
24          Accordingly,
25          IT IS HEREBY ORDERED that Defendant’s Motion to Withdraw the Waiver of Temporary
26   Right to Custody under the Interstate Agreement on Detainers Act is GRANTED.
27

28
                                                    1
 1          IT IS FURTHER ORDERED that Defendant shall be held in federal custody at the Nevada

 2   Southern Detention Center during the pendency of his federal case.

 3          DATED THIS 25th day of October, 2019.

 4

 5
                                                 ELAYNA J. YOUCHAH
 6                                               UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
